Exhibit 10.24

 

Stock Purchase and Transfer Agreement

 

This Stock Purchase and Transfer Agreement (the “Agreement”) is made as of
March 26, 2012 (the “Effective Date”), by and between Pernix Group, Inc. and
Bevita Commercial Corp. The Parties agree as follows:

 

1                 Definitions. The following defined terms are used in this
Agreement:

 

1.1                               “Best Efforts” means the efforts that a
reasonably prudent person, desirous of achieving the results intended in this
Agreement, would use in similar circumstances to ensure that the result is
achieved as expeditiously as possible.

 

1.2                               “Buyer” or “Bevita” means Bevita Commercial
Corp. a BVI Corporation established under the laws of the British Virgin
Islands, registered at Pasea Estate, P O Box 958, Road Town, Tortola, BVI, with
its European office located at Herrengasse 5, PO Box 1155, FL-9490, Vaduz,
Principality of Liechtenstein.

 

1.3                               “Closing” means the event described in
Section 2.3 and encompasses the consummation of the transaction described in
this Agreement.

 

1.4                               “Closing Date” means on or about March 29,
2012, or at such other time as the Parties may agree as of which the Closing
actually takes place.

 

1.5                               “Company” or “TransRadio” means TransRadio
Sendersysteme Berlin AG, a German Stock Corporation (A.G.), registered in the
Commercial Registry of the Local Court Charlottenburg under HRB 78850 B, located
at Mertensstrasse 63115, 13587 Berlin.

 

1.6                               “Encumbrance” means any mortgage, charge,
lien, option, restriction, right of first refusal, right of pre-emption,
third-party right or interest, or other encumbrance or security interest of any
kind, either in personam or in rem, as well as any type of preferential
arrangement having a similar effect of any agreement or obligation to create or
grant any such interest.

 

1.7                               “Knowledge” means to the best knowledge,
information, belief or awareness of a person and is deemed to include such
knowledge, information, belief or awareness that a prudent person would have if
such person made reasonable inquires.

 

1.8                               “Party” includes the Buyer and the individual
Seller. “Parties” collectively refers to the Buyer and the Seller.

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 2 of 9

 

1.9                               “Seller” or “Pernix” means Pernix Group, Inc.
a legal entity registered under the laws of the State of Delaware, with its
headquarters at 151 E. 22nd Street, Lombard, Illinois, 60148, United States of
America.

 

1.10                         “Shares” mean one million five hundred twenty-one
thousand (1,521,000) shares of the common stock of TransRadio, held by the
Seller, approximately 82.66 percent (%) of the outstanding common stock of
TransRadio (excluding shares held in treasury that are issued but not
outstanding as of the Closing Date).

 

1.11                         “Seller’s Shares” means singular shares of
TransRadio or any amounts of shares of TransRadio or shares of TransRadio held
by the Seller, as may be specified in this Agreement.

 

1.12                         “Total Purchase Price” means the total amount that
the Buyer will pay to the Seller for all of the Shares and is further defined in
Section 2.2.

 

2                 Sale and Transfer; Purchase Price; Closing

 

2.1                               Shares and Authorization. Subject to the terms
and conditions of this Agreement, Seller sells the Shares to Buyer, and Buyer
purchases the Shares from Seller, at the Total Purchase Price.

 

2.2                               Total Purchase Price. The Total Purchase Price
shall be one million two hundred thousand (1,200,000.00) United States dollars.
In no event shall Buyer be liable to seller for more than the Total Purchase
Price.

 

2.3                               Closing. The Transfer shall take economical
and in Rem effect on the Closing Date.

 

2.4                               Non-Termination. Subject to the other
provisions of this Agreement that provide a specific right of termination,
failure to consummate the Closing on the Closing Date will not result in the
termination of this Agreement and will not relieve any Party of any obligation
under this Agreement.

 

2.5                               Closing Obligations. At the Closing Date:

 

2.5.1                      Buyer will deliver to Seller the Total Purchase Price
owed to the Seller by wire transfer to an account specified by the Seller; and

 

2.5.2                      Seller will deliver to Buyer a confirmation that
Seller has received the funds constituting Seller’s payment.

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 3 of 9

 

2.6                               Post-Closing Obligations. At or reasonably
after the Closing, each Party also shall deliver such other documentation as may
be necessary to (i) show satisfaction of the conditions precedent, (ii) to give
good title of the Shares to Buyer or (iii) to allow Buyer to procure the
registration of the Shares in the name of the Buyer.

 

2.7                               Transfer Duties. Seller shall be responsible
for any transfer expenses, duties, stamp taxes, or other transfer costs with
regard to the sale and transfer of Seller’s Shares to Buyer.

 

2.8                               Foreign Exchange. The form of payment shall be
in United States Dollars (USD). Buyer shall be responsible for any foreign
exchange expenses with regard to Buyer’s payment or conversion into local
currency.

 

3                 Conditions Precedent.

 

3.1                               General. Conditions precedent to the Closing
include:

 

3.1.1                      The Buyer obtaining, in a form acceptable to it, all
consents, approvals clearances, and authorizations of any relevant government
authority or other relevant third-party as may be reasonably considered
necessary by the Buyer;

 

3.1.2                      Buyer receiving relevant consents as may be necessary
in connection with the proposed change in shareholding of the Company so as to
ensure that the Company maintains all existing contractual and other rights
following the transfer of the Shares;

 

3.1.3                      The Buyer receiving approval and authorization from
its Board of Directors to complete the Closing;

 

3.1.4                      Where necessary, Seller receiving approval and
authorization of its Board of Directors or other persons (e.g., spouses, if
applicable) whose consent is regarded as obligatory by the respective applicable
laws to complete the Closing; and

 

3.1.5                      The obligations described in Paragraph 2.5, above.

 

3.2                               Best Efforts. Each Party will use its Best
Efforts to complete the conditions precedent as soon as reasonably practicable
and in any event before the Closing Date. If a Party has Knowledge or gains
Knowledge of any fact or circumstance

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 4 of 9

 

that might prevent the Closing, it will immediately inform the other Parties.
Seller shall use its Best efforts to assist the Buyer in completing the
conditions precedent.

 

3.3                               Waiver. If any condition precedent has not
been satisfied on or before the Closing Date, the Party to whom the condition
precedent benefits may (i) waive the condition that has not been satisfied,
(ii) postpone the Closing to a date certain, but not longer than three calendar
weeks (a “Postponement Date”), or (iii) terminate this Agreement. These terms
also apply if any conditions precedent have not been satisfied before a
Postponement Date.

 

4                 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

 

4.1                               Buyer’s current address is as set forth in
Section 1.

 

4.2                               Buyer has been advised and acknowledges that
the Shares will not be physically transferred, but that the Shares are held in
depository institutions and that the transfer of ownership will be recorded in
the deposit ledgers of the respective depository bank of Seller. Buyer also
understands that notice requirements may apply under German securities laws with
respect to the purchase and transfer of the Shares to Buyer.

 

4.3                               Buyer has been advised that there is no
assurance that the Company will continue to be a company with equity securities
admitted to trade at a securities exchange or, even if the Company continues to
be a public company.

 

4.4                               Buyer acknowledges that the Shares were not
offered to Buyer by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which Buyer was invited
by any of the foregoing means of communication.

 

4.5                               In connection with the purchase of the Shares
by Buyer, Buyer has not paid and will not pay, and has no knowledge of the
payment of, any commission or other direct or indirect remuneration to any
person or entity for soliciting or otherwise coordinating the purchase of the
Shares.

 

4.6                               There is no pending proceeding that has been
commenced against Buyer that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the contemplated
transactions in this Agreement. To Buyer’s knowledge, no such proceeding has
been threatened.

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 5 of 9

 

5                 Representations and Warranties of Seller. Seller represents
and warrants to Buyer the correctness and completeness of the following
statements as of Closing Date (or, in case of the delay of the Closing, through
the moment of the actual effectiveness of the Closing):

 

5.1                               Seller has good title to and is, in legal and
economic terms, sole owner of Seller’s Shares. The Shares have been validly
issued and are fully paid up, with no obligations to make additional
contributions.

 

5.2                               The Shares are free and clear of any and all
Encumbrances at this time and will continue to be free on each day up to and
including the Closing Date.

 

5.3                               Seller is free to dispose of the Shares at
will, in particular without requiring the consent of third parties or thereby
adversely affecting the rights of third parties. Similarly, no insolvency or
similar proceedings have been opened, or threatened to be opened against the
Seller’s assets and the Seller is neither illiquid nor over-indebted.

 

5.4                               To the best of Seller’s Knowledge:

 

5.4.1                      The Company is properly established and exists under
German law, that all facts relating to the Company that have to be registered
with Commercial Register are so registered.

 

5.4.2                      The share capital of the Company amounts to One
Million Eight Hundred Sixty Six Thousand Three Hundred Forty Seven Euros (EUR €
1,866,347.00) and is divided into one million eight hundred sixty six thousand
three hundred forty seven (1,866,347) no-par bearer shares securitized in a
global certificate. The Shares amount to approximately 81.5% of the share
capital of the Company.

 

5.4.3                      No insolvency or similar proceedings have been
opened, or threatened to be opened, against the Company’s assets.

 

5.5                               Seller does not have any Knowledge of any
material circumstances concerning the Shares, the Company or any of the
Company’s subsidiaries, officials, employees, or auxiliary persons, which could
have a negative effect on the value of the Shares.

 

5.6                               Between the date of this Agreement and the
Closing, Seller will receive prior written consent from Buyer before taking any
action that would permit the Company to do anything outside of the Company’s
ordinary course of business

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 6 of 9

 

that would require the consent of the shareholders of the Company in a
shareholders’ meeting.

 

5.7                               Seller is aware that the Buyer is relying on
all and every of the Seller’s representations and warranties in entering this
Agreement and would not do so without them or if they were inaccurate or
misleading. The Seller’s representations are true and accurate in all respects
and will continue to be so up to and including the Closing Date.

 

5.8                               For clarity under German law, the Parties
agree that Seller is liable for the Shares, including the accuracy of the
representations and warranties in regard to the Shares according to the
statutory law; whereas the liability of the Seller in respect of the Company’s
business is limited to the liability for the accuracy of the respective
representations and warranties as contained in this Section 5.

 

6                 Termination

 

6.1                               Termination Events. This Agreement may be
terminated by mutual consent of Buyer and Seller. Further, if the Total Purchase
Price has not been transferred on or before March 31, 2012, Seller may terminate
this Agreement. In case the purchase or the transfer of any of Seller’s Shares
are null and void, voidable, provisionally invalid or unenforceable, the Buyer
can terminate the Agreement partly or completely, whereas the complete
termination includes — for avoidance of doubts — the termination of the
Agreement in respect of the Shares.

 

6.2                               Effect of Termination. Each Party’s right of
termination under Section 6.1 is in addition to any other remedies it may have
under this Agreement or otherwise, and its other remedies remain unaffected by
the exercise of a right of termination. In the event of a partial or complete
termination, the Parties shall return to each other applicable benefits obtained
pursuant to this Agreement.

 

7                 General Provisions

 

7.1                               Expenses. Except as otherwise expressly
provided in this Agreement, each Party is responsible for its own expenses
incurred in this transaction, including all fees and expenses of agents,
representatives, counsel and accountants.

 

7.2                               Taxes. Each Party is responsible for its own
tax consequences incurred in this transaction.

 

7.3                               Notices. All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 7 of 9

 

when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt) provided also that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested) to:

 

Buyer: 

Bevita Commercial Corp.

 

European Office

 

Herrengasse 5, PO Box 1155, FL-9490

Vaduz, Principality of Liechtenstein

 

 

Attention:

Sandra A. Marc-Büchel or Vanessa Cosi

 

Director

 

 

Fax:

+423-237-6978

 

 

Seller:

Pernix Group, Inc.

 

151 E. 22nd Street

 

Lombard, IL, 60148 USA

 

 

Attention: 

Nidal Z. Zayed

 

CEO & President

 

 

Fax:

(630) 620-4753

 

(Or to such other addresses and telecopier numbers as a Party may designate by
notice to the other Parties)

 

7.4                               Waiver. The rights and remedies of the Parties
to this Agreement are cumulative and not alternative. Neither the failure nor
any delay by any Party in exercising any right, power, or privilege under this
Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one Party, in whole or in part, by a wavier or
renunciation of the claim or right unless in writing signed by the other Party
to whom it applies; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 8 of 9

 

demand as provided in this Agreement or the documents referred to in this
Agreement.

 

7.5                               Representations and Warranties. Each
representation and warranty of a Party under this Agreement is a separate
representation and warranty and is not restricted by reference to any other
representation or warranty.

 

7.6                               Entire Agreement and Modification. This
Agreement supersedes all prior agreements and understandings between and among
the Parties with respect to its subject matter and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between and among the Parties with respect to its
subject matter. This Agreement, including this clause on the written form, may
not be amended except by a written agreement executed by the Party who is to be
affected with the amendment.

 

7.7                               Assignments. No Party may assign any of its
rights under this Agreement without the prior consent of the other (which will
not be unreasonably withheld), except that Buyer may assign any of its rights
under this Agreement to any subsidiary of Buyer. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.

 

7.8                               No Third-Party Rights. Nothing expressed or
referred to in this Agreement will be construed to give any person or entity
other than the Parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provisions of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and assigns.

 

7.9                               Severability. If any provision of this
Agreement is held invalid or unenforceable or should a gap in this Agreement
become evident, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part of degree will remain in full force and effect to the extent not held
invalid or unenforceable. By mutual agreement, invalid or unenforceable terms
are to be replaced, or gaps are to be filled, by such provisions that come as
close as possible to a successful commercial outcome initially envisaged by the
Parties.

 

7.10                         Governing Law and Disputes. This Agreement will be
governed by the laws of the Federal Republic of Germany without regard to
conflicts of laws principles. The Parties agree that all disputes arising out of
this Agreement shall be resolved through arbitration under the rules of the
International Chamber of

 

--------------------------------------------------------------------------------


 

Stock Purchase and Transfer Agreement

Page 9 of 9

 

Commerce (“ICC”). The arbitration shall be based in Frankfurt am Main, Germany
and conducted in English. The arbitration panel shall be made of three persons
from a list drawn from the ICC. The Buyer shall select one arbiter, Seller shall
select a second, and the two Party chosen arbitrators shall select the third.
The expenses of the arbitration panel shall be equally shared by the Parties,
but each Party shall be responsible for its own fees and costs.

 

7.11                         Further Assurance. Each Party will use its Best
Efforts to procure any third-party to do whatever is necessary to give effect to
this Agreement and any document or activity called for under this Agreement.

 

7.12                         Time of the Essence. Time is of the essence as
regards to any date, time or period specified for the performance of an
obligation under this Agreement, unless otherwise provided therein.

 

7.13                         Signatures. Each Party represents and warrants that
the person signing this Agreement on its behalf has the power and authority to
do so and to bind that Party to the terms and obligations of this Agreement; in
particular, that such person has obtained all necessary consents from all
persons, corporate bodies and supervising authorities, necessary to prevent the
voidness, voidability, provisional invalidity or unenforceability of this
Agreement.

 

7.14                         Counterparts. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.

 

Buyer:

 

Seller:

Bevita Commercial Corp.

 

Pernix Group, Inc.

 

 

 

/s/ Vanessa Cosi

 

/s/ Nidal Z. Zayed

Print name Vanessa Cosi

 

Nidal Z. Zayed

Director

 

CEO & President

 

--------------------------------------------------------------------------------

 